Title: Political Observations, 20 April 1795
From: Madison, James
To: 


April 20, 1795.
A variety of publications, in pamphlets and other forms, have appeared in different parts of the union, since the session of Congress which ended in June, 1794; endeavoring, by discoloured representations of our public affairs, and particularly of certain occurrences of that session, to turn the tide of public opinion into a party channel. The immediate object of the writers, was either avowedly or evidently to operate on the approaching elections of Federal Representatives. As that crisis will have entirely elapsed, before the following observations will appear; they will, at least, be free from a charge of the same views; and will, consequently, have the stronger claim to that deliberate attention and reflection to which they are submitted.
The publications alluded to, have passed slightly over the transactions of the First and Second Congress; and so far, their example will here be followed.
Whether, indeed, the funding system was modelled, either on the principles of substantial justice, or on the demands of public faith? Whether it did not contain ingredients friendly to the duration of the public debt, and implying that it was regarded as a public good? Whether the assumption of the state debts was not enforced by overcharged representations; and Whether, if the burdens had been equalized only, instead of being assumed in the gross, the states could not have discharged their respective proportions, by their local resources, sooner and more conveniently, than the general government will be able to discharge the whole debts, by general resources? Whether the excise system, be congenial with the spirit, and conducive to the happiness of our country; or can even justify itself as a productive source of Revenue? Whether again the bank was not established without authority from the constitution? Whether it did not throw unnecessary and unreasonable advantages into the hands of men; previously enriched beyond reason or necessity?
   
   According to the plan of the bank, originally recommended, in the report of the Secretary of the Treasury, the charter was to continue until the final redemption of that part of its stock, consisting of public debt; that is until the whole of the six percent stock should be redeemed; for the part held by the bank could not be finally redeemed until the final redemption of the entire mass. In the progress of the bill through Congress, the term, not without difficulty (as it appears) was fixed at about twenty years. Notwithstanding this reduction, the market value of bank stock, has given an average profit to the subscribers of thirty or forty per cent on their capitals; or an aggregate profit of three, on the aggregate capital of eight millions; and it could not otherwise happen, than that this immense gain, would fall into the hands of those, who bad gained most by purchases of certificates, because the great purchasers being most on the watch, having the best intelligence, and in general actually attending in person, or by agents, on the operations of the government, would of course, be the first to seize the proffered advantage, in exclusion of the primitive, the distant, and the uninformed, if not misinformed, holders of the subscribable paper.



   
   It has actually happened, that the first provision for redeeming the debt, at the stipulated rate, has been postponed for five years: and the provision now made, if no interruption whatever should take place, will not effect the object within less than twenty-five or thirty years. It will not be difficult to compute the additional profit, which would have accrued to the stockholders, had the original plan been adopted. But there is another, and perhaps a more important view of the tendency of a plan making the duration of the charter, to depend on the duration of the public debt. It would have stimulated, by the strongest motive of interest, that important and influential corporation, to impede the final discharge of the public debt, in order to prolong its charter and its emoluments. At present indeed it has but too obvious a temptation to favor the continuance and increase of public debts; since new debts call for anticipations by loans of its paper; and produce new taxes, by which the circulation of its paper is extended.



   
   Those who attend to this subject, with minds clouded, neither by prejudice nor by interest, will rightly decide on the union which has subsisted between a seat in Congress and a seat at the bank. The indecorum as well as evil tendency of the alliance, has, by provoking the censorial notice of the public, produced a temporary dissolution of it. Query, whether there be not a remnant of the abuse, in the case of such as are at the same time stockholders of the bank and members of Congress? In the latter character, they vote for borrowing money on public account, which in their former character they are to lend on their own account.

 And whether it can be allowed the praise of a salutary operation, until its effects shall have been more accurately traced, and its hidden transactions shall be fully unveiled to the public eye: These and others are questions, which, though of great importance, it is not intended here to examine. Most of them have been finally decided by the competent authority; and the rest have, no doubt, already impressed themselves on the public attention.
Passing on then to the session of Congress preceding the last, we are met in the first place, by the most serious charges against the southern members of Congress in general, and particularly against the representatives of Virginia. They are charged with having supported a policy which would inevitably have involved the United States in the war of Europe, have reduced us from the rank of a free people, to that of French colonies, and possibly have landed us in disunion, anarchy, and misery; and the policy, from which these tremendous calamities was to flow, is referred to certain commercial resolutions moved by a member from Virginia, in the house of Representatives.
To place in its true light, the fallacy which infers such consequences from such a cause, it will be proper to review the circumstances which preceded and attended the resoluti⟨ons⟩.
It is well known, that at the peace between the United States and Great Britain, it became a question with the latter, whether she should endeavor to regain the lost commerce of America, by liberal and reciprocal arrangements; or trust to a relapse of it, into its former channels, without the price of such arrangements on her part. Whilst she was fearful that our commerce would be conducted into new and rival channels, she leaned to the first side of the alternative, and a bill was actually carried in the House of Commons, by the present Prime Minister corresponding with that sentiment. She soon, however, began to discover (or to hope) that the weakness of our Federal Government, and the want of concurrence among the state governments, would secure her against the danger at first apprehended. From that moment all ideas of conciliation and concession vanished. She determined to enjoy at once the full benefit of the freedom allowed by our regulations, and of the monopolies, established by her own.
In this state of things, the pride, as well as the interest of America were every where aroused. The mercantile world in particular, was all on fire; complaints flew from one end of the continent to the other; projects of retaliation and redress, engrossed the public attention. At one time, the states endeavored by separate efforts, to counteract the unequal laws of Great Britain. At another, correspondencies were opened for uniting their efforts. An attempt was also made, to vest in the former Congress, a limited power for a limited time, in order to give effect to the general will.
All these experiments, instead of answering the purpose in view, served only to confirm Great Britain in her first belief, that her restrictive plans, were in no danger of retaliation.
It was at length determined by the Legislature of Virginia to go to work in a new way. It was proposed, and most of the states agreed, to send commissioners to digest some change in our general system, that might prove an effectual remedy. The Commissioners met; but finding their powers too circumscribed for the great object, which expanded itself before them, they proposed a convention on a more enlarged plan, for a general revision of the Federal Government.
From this convention proceeded the present Federal Constitution, which gives to the general will, the means of providing in the several necessary cases, for the general welfare; and particularly in the case of regulating our commerce in such manner as may be required by the regulations of other countries.
It was natural to expect, that one of the first objects of deliberation under the new constitution, would be that which had been first, and most contemplated in forming it. Accordingly it was, at the first session, proposed that something should be done analagous to the wishes of the several states, and expressive of the efficiency of the new government. A discrimination between nations in treaty, and those not in treaty, the mode most generally embraced by the states, was agreed to in several forms, and adhered to in repeated votes, by a very great majority of the house of Representatives. The Senate, however, did not concur with the house of representatives, and our commercial arrangements were made up without any provision on the subject.
From that date to the session of Congress ending in June, 1794, the interval passed without any effective appeal to the interest of Great Britain. A silent reliance was placed on her voluntary justice, or her enlightened interest.
The long and patient reliance being ascribed (as was foretold) to other causes, than a generous forbearance on the part of the United States, had, at the commencement of the third Congress, left us with respect to a reciprocity of commercial regulations between the two countries, precisely where the commencement of the first Congress had found us. This was not all; the western posts, which entailed an expensive Indian war on us, continued to be withheld; although all pretext for it had been removed on our part. Depredations, as derogatory to our rights, as grievous to our interests, had been licenced by the British Government against our lawful commerce on the high seas. And it was believed, on the most probable grounds, that the measure by which the Algerine Pirates were let loose on the Atlantic, had not taken place without the participation of the same unfriendly counsels. In a word, to say nothing of the American victims to savages and barbarians, it was estimated that our annual damages from Great Britain, were not less than three or four millions of dollars.
This distressing situation spoke the more loudly to the patriotism of the Representatives of the people, as the nature and manner of the communications from the President, seemed to make a formal and affecting appeal on the subject, to their co-operation. The necessity of some effort was palpable. The only room for different opinions seemed to lie in the different modes of redress proposed. On one side nothing was proposed, beyond the eventual measures of defence, in which all concurred, except the building of six frigates, for the purpose of enforcing our rights against Algiers. The other side considering this measure, as pointed at one only of our evils, and as inadequate even to that, thought it best to seek for some safe, but powerful remedy, that might be applied to the root of them; and with this view the Commercial Propositions were introduced.
They were at first opposed on the ground, that Great-Britain was amicably disposed towards the United States; and that we ought to await the event of the depending negociation. To this it was replied, that more than four years of appeal to that disposition, had been tried in vain, by the new government; that the negociation had been abortive, and was no longer depending; that the late letters
   See his letter of 15th August, 1793, to the Secretary of State, in the printed communications from the President to the Congress.
 from Mr. Pinckney, the minister at London, had not only cut off all remaining hope from that source, but had expressly pointed Commercial Regulations as the most eligible redress to be pursued.
Another ground of opposition, was, that the United States were more dependant on the trade of Great Britain, than Great Britain was on the trade of the United States. This will appear scarcely credible to those who understand the commerce between the two countries, who recollect, that it supplies us chiefly with superfluities; whilst in return it employs the industry of one part of her people, sends to another part the very bread which keeps them from starving, and remits moreover, an annual balance in specie of ten or twelve millions of dollars.
   This balance is not precise, but may be deemed within the amount. It appears from a late, and apparently an office statement from Great Britain of exports and imports between Great Britain and the United States, that the actual balance in the year 1791, was three millions, thirty one thousand two hundred and fifteen pounds, fourteen and nine pence sterl. and in the year 1792, three millions, two hundred and thirty one thousand, and ninety pounds, seven shillings and four pence sterl. equal to fourteen millions, three hundred and sixty thousand, four hundred and one dollar. As this relates to the trade with Great Britain only, the balance in our favor in the West India trade is to be deducted. There is reason however to believe, that it would not reduce the general balance so low, as is above stated; besides, that the balance against us, in the trade with Ireland, is not taken into the account.
 It is true, nevertheless, as the debate shews, that this was the language, however strange, of some who combated the propositions.
Nay, what is still more extraordinary, it was maintained that the United States, had, on the whole, little or no reason to complain of the footing of their commerce with Great Britain; although such complaints had prevailed in every state, among every class of citizens, ever since the year 1783; and although the Federal Constitution had originated in those complaints, and had been established with the known view of redressing them.
As such objections could have little effect in convincing the judgement of the House of Representatives, and still less that of the public at large; a new mode of assailing the propositions has been substituted. The American People love peace; and the cry of war might alarm when no hope remained of convincing them. The cry of war has accordingly been echoed through the continent, with a loudness proportioned to the emptiness of the pretext; and to this cry has been added, another still more absurd, that the propositions would in the end, enslave the United States to their allies, and plunge them into anarchy and misery.
It is truly mortifying to be obliged to tax the patience of the reader, with an examination of such gross absurdities; but it may be of use to expose, where there may be no necessity to refute them.
What were the Commercial Propositions? They discriminated between nations in treaty, and nations not in treaty, by an additional duty on the manufactures and trade of the latter; and they reciprocated the navigation laws of all nations, who excluded the vessels of the United States, from a common right of being used in the trade between the United States, and such nations.
Is there any thing here that could afford a cause, or a pretext for war, to Great Britain or any other nation? If we hold at present the rank of a free people; if we are no longer colonies of Great Britain; if we have not already relapsed into some dependence on that nation, we have the self-evident right, to regulate our trade according to our own will, and our own interest, not according to her will or her interest. This right can be denied to no independent nation. It has not been, and will not be denied to ourselves, by any opponent of the propositions.
If the propositions could give no right to Great Britain to make war, would they have given any color to her for such an outrage on us? No American Citizen will affirm it. No British subject, who is a man of candor, will pretend it; because he must know, that the commercial regulations of Great Britain herself have discriminated among foreign nations, whenever it was thought convenient. They have discriminated against particular nations by name; they have discriminated, with respect to particular articles by name, by the nations producing them, and by the places exporting them. And as to the navigation articles proposed, they were not only common to the other countries along with Great Britain; but reciprocal between Great Britain and the United States: Nay, it is notorious, that they fell short of an immediate and exact reciprocity of her own Navigation Laws.
Would any nation be so barefaced as to quarrel with another, for doing the same thing which she herself has done; for doing less than she herself has done, towards that particular nation? It is impossible that Great Britain would ever expose herself by so absurd, as well as arrogant a proceeding. If she really meant to quarrel with this country, common prudence, and common decency, would prescribe some other less odious pretext for her hostility.
It is the more astonishing that such a charge against the propositions should have been hazarded, when the opinion, and the proceedings, of America, on the subject of our commercial policy is reviewed.
Whilst the power over trade, remained with the several States, there were few of them that did not exercise it, on the principle, if not in the mode, of the commercial propositions. The eastern States generally passed laws, either discriminating between some foreign nations and others, or levelled against Great Britain by name. Maryland and Virginia did the same, so did two, if not the three, of the more southern States. Was it ever, during that period, pretended at home or abroad, that a cause or pretext for quarrel, was given to Great Britain or any other nation? or were our rights better understood at that time, than at this, or more likely then, than now, to command the respect due to them.
Let it not be said, Great Britain was then at peace, she is now at war. If she would not wantonly attempt to controul the exercise of our sovereign rights, when she had no other enemy on her hands, will she be mad enough to make the attempt, when her hands are fully employed with the war already on them? Would not those who say now, postpone the measures until Great Britain shall be at peace, be more ready, and have more reason to say in time of peace, postpone them until she shall be at war; there will then be no danger of her throwing new enemies into the scale against her.
Nor let it be said, that the combined powers, would aid and stimulate Great Britain, to wage an unjust war on the United States. They also are too fully occupied with their present enemy, to wish for another on their hands; not to add, that two of those powers, being in treaty with the United States, are favored by the propositions; and that all of them are well known to entertain an habitual jealousy of the monopolizing character and maritime ascendency of that nation.
One thing ought to be regarded as certain and conclusive on this head; whilst the war against France remains unsuccessful, the United States are in no danger, from any of the powers engaged in it. In the event of a complete overthrow of that Republic, it is impossible to say, what might follow. But if the hostile views of the combination, should be turned towards this continent, it would clearly not be, to vindicate the commercial interests of Great Britain against the commercial rights of the United States. The object would be, to root out Liberty from the face of the earth. No pretext would he wanted, or a better would be contrived than anything to be found in the commercial propositions.
On whatever other side we view the clamor against these propositions as inevitably productive of war, it presents neither evidence to justify it nor argument to colour it.
The allegation necessarily supposes either that the friends of the plan could discover no probability, where its opponents could see a certainty, or that the former were less averse to war than the latter.
The first supposition will not be discussed. A few observations on the other may throw new lights on the whole subject.
The members, in general, who espoused these propositions have been constantly in that part of the Congress who have professed with most zeal, and pursued with most scruple, the characteristics of republican government. They have adhered to these characteristics in defining the meaning of the Constitution, in adjusting the ceremonial of public proceedings, and in marking out the course of the Administration. They have manifested, particularly, a deep conviction of the danger to liberty and the Constitution, from a gradual assumption or extension of discretionary powers in the executive departments; from successive augmentations of a standing army; and from the perpetuity and progression of public debts and taxes. They have been sometimes reprehended in debate for an excess of caution and jealousy on these points. And the newspapers of a certain stamp, by distorting and discolouring this part of their conduct, have painted it in all the deformity which the most industrious calumny could devise.
Those best acquainted with the individuals who more particularly supported the propositions will be foremost to testify, that such are the principles which not only govern them in public life, but which are invariably maintained by them in every other situation. And it cannot be believed nor suspected, that with such principles they could view war as less an evil than it appeared to their opponents.
Of all the enemies to public liberty war is, perhaps, the most to be dreaded, because it comprises and develops the germ of every other. War is the parent of armies; from these proceed debts and taxes; and armies, and debts, and taxes are the known instruments for bringing the many under the domination of the few. In war, too, the discretionary power of the Executive is extended; its influence in dealing out offices, honors, and emoluments is multiplied; and all the means of seducing the minds, are added to those of subduing the force, of the people. The same malignant aspect in republicanism may be traced in the inequality of fortunes, and the opportunities of fraud, growing out of a state of war, and in the degeneracy of manners and of morals, engendered by both. No nation could preserve its freedom in the midst of continual warfare.
Those truths are well established. They are read in every page which records the progression from a less arbitrary to a more arbitrary government, or the transition from a popular government to an aristocracy or a monarchy.
It must be evident, then, that in the same degree as the friends of the propositions were jealous of armies, and debts, and prerogative, as dangerous to a republican Constitution, they must have been averse to war, as favourable to armies and debts, and prerogative.
The fact accordingly appears to be, that they were particularly averse to war. They not only considered the propositions as having no tendency to war, but preferred them, as the most likely means of obtaining our objects without war. They thought, and thought truly, that Great Britain was more vulnerable in her commerce than in her fleets and armies; that she valued our necessaries for her markets, and our markets for her superfluities, more than she feared our frigates or our militia; and that she would, consequently, be more ready to make proper concessions under the influence of the former, than of the latter motive.
Great Britain is a commercial nation. Her power, as well as her wealth, is derived from commerce. The American commerce is the most valuable branch she enjoys. It is the more valuable, not only as being of vital importance to her in some respects, but of growing importance beyond estimate in its general character. She will not easily part with such a resource. She will not rashly hazard it. She would be particularly aware of forcing a perpetuity of regulations, which not merely diminish her share; but may favour the rivalship of other nations. If anything, therefore, in the power of the United States could overcome her pride, her avidity, and her repugnancy to this country, it was justly concluded to be, not the fear of our arms, which, though invincible in defence, are little formidable in a war of offence, but the fear of suffering in the most fruitful branch of her trade, and of seeing it distributed among her rivals.
If any doubt on this subject could exist, it would vanish on a recollection of the conduct of the British ministry at the close of the war in 1783. It is a fact which has been already touched, and it is as notorious as it is instructive, that during the apprehension of finding her commerce with the United States abridged or endangered by the consequences of the revolution, Great-Britain was ready to purchase it, even at the expence of her West-Indies monopoly. It was not until after she began to perceive the weakness of the federal government, the discord in the counteracting plans of the state governments, and the interest she would be able to establish here, that she ventured on that system to which she has since inflexibly adhered. Had the present federal government, on its first establishment, done what it ought to have done, what it was instituted and expected to do, and what was actually proposed and intended it should do; had it revived and confirmed the belief in Great-Britain, that our trade and navigation would not be free to her, without an equal and reciprocal freedom to us, in her trade and navigation, we have her own authority for saying, that she would long since have met us on proper ground; because the same motives which produced the bill brought into the British parliament by Mr. Pitt, in order to prevent the evil apprehended, would have produced the same concession at least, in order to obtain a recall of the evil, after it had taken place.
The aversion to war in the friends of the propositions, may be traced through the whole proceedings and debates of the session. After the depredations in the West-Indies, which seemed to fill up the measure of British aggressions, they adhered to their original policy of pursuing redress, rather by commercial, than by hostile operations; and with this view unanimously concurred in the bill for suspending importations from British ports; a bill that was carried through the house by a vote of fifty-eight against thirty-four. The friends of the propositions appeared, indeed, never to have admitted, that Great-Britain could seriously mean to force a war with the United States, unless in the event of prostrating the French Republic; and they did not believe that such an event was to be apprehended.
Confiding in this opinion, to which Time has given its full sanction, they could not accede to those extraordinary measures, which nothing short of the most obvious and imperious necessity could plead for. They were as ready as any, to fortify our harbours, and fill our magazines and arsenals; these were safe and requisite provisions for our permanent defence. They were ready and anxious for arming and preparing our militia; that was the true republican bulwark of our security. They joined also in the addition of a regiment of artillery to the military establishment, in order to complete the defensive arrangement on our eastern frontier. These facts are on record, and are the proper answer to those shameless calumnies which have asserted, that the friends of the commercial propositions were enemies to every proposition for the national security.
But it was their opponents, not they, who continually maintained, that on a failure of negotiation, it would be more eligible to seek redress by war, than by commercial regulations; who talked of raising armies, that might threaten the neighbouring possessions of foreign powers; who contended for delegating to the executive the prerogatives of deciding whether the country was at war or not, and of levying, organizing, and calling into the field, a regular army of ten, fifteen, nay, of twenty-five thousand men.
It is of some importance that this part of the history of the session, which has found no place in the late reviews of it, should be well understood. They who are curious to learn the particulars, must examine the debates and the votes. A full narrative would exceed the limits which are here prescribed. It must suffice to remark, that the efforts were varied and repeated until the last moment of the session, even after the departure of a number of members; forbade new propositions, much more a renewal of rejected ones; and that the powers proposed to be surrendered to the executive, were those which the constitution has most jealously appropriated to the legislature.
The reader shall judge on this subject for himself.
The constitution expressly and exclusively vests in the legislature the power of declaring a state of war: it was proposed, that the executive might, in the recess of the legislature, declare the United States to be in a state of war.
The constitution expressly and exclusively vests in the legislature the power of raising armies: it was proposed, that in the recess of the legislature, the executive might, at its pleasure, raise or not raise an army of ten, fifteen, or twenty-five thousand men.
The constitution expressly and exclusively vests in the legislature the power of creating offices: it was proposed, that the executive, in the recess of the legislature, might create offices, as well as appoint officers for an army of ten, fifteen, or twenty-five thousand men.
A delegation of such powers would have struck, not only at the fabric of our constitution, but at the foundation of all well organized and well checked governments.
The separation of the power of declaring war, from that of conducting it, is wisely contrived, to exclude the danger of its being declared for the sake of its being conducted.
The separation of the power of raising armies, from the power of commanding them, is intended to prevent the raising of armies for the sake of commanding them.
The separation of the power of creating offices, from that of filling them, is an essential guard against the temptation to create offices, for the sake of gratifying favorites, or multiplying dependants.
Where would be the difference between the blending of these incompatible powers, by surrendering the legislative part of them into the hands of the executive, and by assuming the executive part of them into the hands of the legislature? In either case the principle would be equally destroyed, and the consequences equally dangerous.
An attempt to answer these observations, by appealing to the virtues of the present chief magistrate, and to the confidence justly placed in them, will be little calculated, either for his genuine patriotism, or for the sound judgment of the American public.
The people of the United States would not merit the praise universally allowed to their intelligence, if they did not distinguish between the respect due to the man, and the functions belonging to the office. In expressing the former, there is no limit or guide, but the feelings of their grateful hearts. In deciding the latter, they will consult the constitution; they will consider human nature, and, looking beyond the character of the existing magistrate, fix their eyes on the precedent which must descend to his successors.
Will it be more than truth to say, that this great and venerable name is too often assumed for what cannot recommend itself, and for what there is neither proof nor probability, that its sanction can be claimed? Do arguments fail? Is the public mind to be encountered? There are not a few ever ready to invoke the name of Washington; to garnish their heretical doctrines with his virtues, and season their unpallatable measures with his populari⟨ty⟩. Those who take this liberty, will not, however, be mistaken; his truest friends will be the last to sport with his influence, above all, for electioneering purposes. And it is hut a fair suspicion, that they who draw most largely on that fund, are hastening fastest to bankruptcy in their own.
As vain would be the attempt to explain away such alarming attacks on the constitution, by pleading the difficulty, in some cases, of drawing a line between the different departments of power; or by recurring to the little precedents which may have crept in, at urgent or unguarded moments.
It cannot be denied, that there may, in certain cases, be a difficulty in distinguishing the exact boundary between legislative and executive powers; but the real friend of the constitution, and of liberty, by his endeavors to lessen or avoid the difficulty, will easily be known from him who labours to encrease the obscurity, in order to remove the constitutional land-marks without notice.
Nor will it be denied, that precedents may be found, where the line of separation between these powers has not been sufficiently regarded; where an improper latitude of discretion, particularly, has been given, or allowed, to the executive departments. But what does this prove? That the line ought to be considered as imaginary; that constitutional organizations of power ought to lose their effect? No—It proves with how much deliberation precedents ought to be established, and with how much caution arguments from them should be admitted. It may furnish another criterion, also, between the real and ostensible friend of constitutional liberty. The first will be as vigilant in resisting, as the last will be in promoting, the growth of inconsiderate or insidious precedents, into established encroachments.
The next charge to be examined, is the tendency of the propositions to degrade the United States into French colonies.
As it is difficult to argue against suppositions made and multiplied at will, so it is happily impossible to impose on the good sense of this country, by arguments which rest on suppositions only. In the present question it is first supposed, that the exercise of the self-evident and sovereign right of regulating trade, after the example of all independent nations, and that of the example of Great-Britain towards the United States, would inevitably involve the United States in a war with Great Britain. It is then supposed, that the other combined powers, though some of them be favored by the regulations proposed, and all of them be jealous of the maritime predominance of Great Britain, would support the wrongs of Great Britain against the rights of the United States. It is lastly supposed, that our allies (the French) in the event of success in establishing their own liberties, which they owe to our example, would be willing, as well as able, to rob us of ours, which they assisted us in obtaining; and that so malignant is their disposition on this head, that we should not be spared, even if embarked in a war against her own enemy. To finish the picture, it is intimated, that in the character of allies, we are the more exposed to this danger, from the secret and hostile ambition of France.
It will not be expected, that any formal refutation should be wasted on absurdities which answer themselves. None but those who have surrendered their reasoning faculties to the violence of their prejudices, will listen to suggestions implying, that the freest nation in Europe is the basest people on the face of the earth; that instead of the friendly and festive sympathy indulged by the people of the United States, they ought to go into mourning at every triumph of the French arms; that instead of regarding the French revolution as a blessing to mankind, and a bulwark to their own, they ought to anticipate its success as of all events the most formidable to their liberty and sovereignty; and that, calculating on the political connection with that nation, as the source of additional danger from its enmity and its usurpation, the first favorable moment ought to be seized for putting an end to it.
It is not easy to dismiss this subject, however, without reflecting, with grief and surprize, on the readiness with which many launch into speculations unfriendly to the struggles of France, and regardless of the interesting relations in which that country stands to this. They seem to be more struck with every circumstance that can be made a topic of reproach, or of chimerical apprehensions, than with all the splendid objects which are visible through the gloom of a revolution. But if there be an American who can see, without benevolent joy, the progress of that liberty to which he owes his own happiness, interest, at least, ought to find a place in his calculations: And if he cannot enlarge his views to the influence of the successes and friendship of France, or our safety as a nation, and particularly as a republic, how can he be insensible to the benefits presented to the United States in her commerce? The French markets consume more of our best productions, than are consumed by any other nation. If a balance in specie be as favorable as is usually supposed, the sum which supplies the immense drains of our specie, is derived also from the same source, more than from any other. And in the great and precious article of navigation, the share of American tonnage employed in the trade with the French dominions, gives to that trade a distinguished value; as well to that part of the union which most depends on ships and seamen for its prosperity, as to that which most requires them for its protection.
Whenever these considerations shall have that full weight, which a calm review will not fail to allow them, none will wonder more than the mercantile class of citizens themselves, that whilst they so anxiously wait stipulations from Great Britain, which are always within our command, so much indifference should be felt to those more important privileges in the trade of France, which, if not secured by a seasonable improvement of the commercial treaty with her, may possibly be forever lost to us.
Among the aspersions propagated against the friends, and the merits arrogated by the opponents, of the commercial propositions, much use has been made of the envoy-ship extraordinary to Great Britain. It has been affirmed, that the former was averse to the measure, on account of its pacific tendency; and that it was embraced by the latter, as the proper substitute for all commercial operations on the policy of Great Britain. It is to be remembered, however,
1. That this measure originated wholly with the executive.
2. That the opposition to it in the senate (as far as the public have any knowledge of it) was made, not to the measure of appointing an envoy extraordinary, but to the appointment of the chief justice of the United States for that service.
3. That the house of representatives never gave any opinion on the occasion, and that no opinion appears to have been expressed in debate by any individual of that house, which can be tortured into a disapprobation of the measure, on account of its pacific tendency.
4. That the measure did not take place until the commercial propositions had received all the opposition that could be given to them.
5. That there is no spark of evidence, that if the envoy-ship had never taken place, or been thought of, the opponents of the propositions would have concurred in any commercial measures whatever, even after the West-India spoliations had laid in their full claim to the public attention.
But it may be fairly asked of those who opposed first the Commercial Propositions, and then the Non-Importation bill, and who rest their justification on the appointment of an envoy extraordinary; wherein lay the inconsistency between these Legislative and Executive plans?
Was it thought best to appeal to the Voluntary Justice, or liberal policy of Great Britain, and to these only? This was not certainly the case with those, who opposed the Commercial Appeals to the interest and the apprehension of Great Britain; Because they were the most zealous for appealing to her fears, by military preparations and menaces. If these had any meaning, they avowed that Great Britain was not to be brought to reason, otherwise than by the danger of injury to herself. And such being her disposition, she would, of course, be most influenced by measures, of which the comparative operation would be most against her. Whether that would be apprehended from measures of the one, or the other kind will easily be decided. But in every view, if fear was a proper auxiliary to negociation, the appeal to it in the Commercial Measures proposed, could not be inconsistent with the Envoyship. The inconsistency belongs to the reasoning of those who would pronounce it proper and effectual to say to Great-Britain, do us justice, or we will seize on Canada, though the loss will be trifling to you, whilst the cost will be immense to us; and who pronounce it improper and ineffectual to say to Great-Britain, do us justice, or you will suffer a wound, where you will most of all feel it, in a branch of your commerce, which feeds one part of your dominions, and sends annually to the other, a balance in specie of more than ten millions of dollars.
The opponents of the commercial measures may be asked, in the next place, to what cause the issue of the envoy-ship, if successful, ought to be ascribed?
Will it have been the pure effect of a benevolent and conciliatory disposition in Great Britain towards the United States? This will hardly be pretended by her warmest admirers and advocates. It is disproved by the whole tenor of her conduct ever since we were an independent and republican nation. Had this cordial disposition, or even a disposition to do us justice, been really felt; the delay would not have been spun out to so late a day. The moment would rather have been chosen, when we were least in condition, to vindicate our interest, by united councils and persevering efforts. The motives then would have been strongest, and the merit most conspicuous. Instead of this honorable and prudent course, it has been the vigilant study of Great Britain, to take all possible advantage of our embarrassments; nor has the least inclination been shewn to relax her system, except at the crisis in 1783, already mentioned, when, not foreseeing these embarrassments, she was alarmed for her commerce with the United States.
Will the success be ascribeable to the respect paid to that country by the measure, or to the talents and address of the envoy.
Such an explanation of the fact, is absolutely precluded by a series of other facts.
Soon after the peace, Mr. Adams, the present Vice President of the United States, was appointed Minister Plenipotentiary to the British Court. The measure was the more respectful as no mutual arrangement had been premised between the two countries, nor any intimation received from Great Britain, that the civility should be returned; nor was the civility returned during the whole period of his residence. The manner in which he was treated, and the United States, through him, his protracted exertions, and the mortifying inefficacy of them, are too much in the public remembrance to need a rehearsal.
This first essay on the temper of Great Britain, towards the United States, was prior to the establishment of the Federal Constitution. The important change produced in our situation by this event, led to another essay, which is not unknown to the public. Although in strictness, it might not unreasonably have been expected, after what had been done in the instance of Mr. Adams, that the advance towards a diplomatic accommodation should then have come from Great Britain, Mr. G. Morris was made an agent for feeling her pulse, and soothing her pride, a second time. The history of his operations is not particularly known. It is certain, however, that this repetition of the advance, produced no sensible change on her disposition towards us, much less any actual compliance with our just expectations and demands. The most that can be said is, that it was, after a considerable interval, followed by the mission of Mr. Hammond to the United States, who, as it is said, however, refused, notwithstanding the long residence of Mr. Adams at the court of London, without a return of the civility, to commit the dignity of his master, until the most explicit assurances were given, that Mr. Pinckney should immediately counterplace him.
The mission of this last respectable citizen, forms a third appeal to the justice and good will of the British Government, on the subjects between the two countries. His negociations on that side the Atlantic, as well as those through Mr. Hammond on this, having been laid before the Congress, and printed for general information, will speak for themselves. It will only be remarked, that they terminated here in the disclosure, that Mr. Hammond had no authority, either to adjust the differences connected with the Treaty of Peace, or to concur in any solid arrangements, for reciprocity in Commerce and Navigation; and that in Great Britain, they terminated in the conviction of Mr. Pinckney, that nothing was to be expected from the voluntary justice or policy of that country, and in his advice, before quoted, of Commercial Regulations, as the best means for obtaining a compliance with our just claims.
All who weigh these facts with candor, will join in concluding, that the success of the envoyship must be otherwise explained, than by the operation of diplomatic compliments, or of personal talents.
To what causes then will the United States be truly indebted, for any favorable result to the envoyship?

Every well-informed and unprejudiced mind, will answer, to the following:
1. The spirit of America, expressed by the vote of the House of Representatives, on the subject of the Commercial Propositions, by the large majority of that house (overruled by the casting voice in the Senate) in favor of the non-importation bill, and by the act laying an embargo. Although these proceedings would, doubtless, have been more efficacious, if the two former had obtained the sanction of laws, and if the last had not been so soon repealed;
   That this is particularly true of the embargo, is certain, as well from the known effect of that measure in the West Indies as from the admission of the West India planters in their late petition to the King and Council of Great Britain.
 yet they must have had no little effect, as warnings to the British government; that if her obstinacy should take away the last pretext from the opponents of such measures, it might be impossible to divide or mislead our public councils with respect to them in future.
There is no room to pretend, that her relaxation in this case, if she should relax, will be the effect, not of those proceedings, but of the ultimate defeat of them. Former defeats of a like policy, had repeatedly taken place, and are known to have produced, instead of relaxation, a more confirmed perseverance on the part of Great-Britain. Under the old confederation, the United States had not the power over commerce: of that situation she took advantage. The new government which contained the power, did not evince the will to exert it; of that situation she still took the advantage. Should she yield then at the present juncture? The problem ought not to be solved, without presuming her to be satisfied by what has lately passed—that the United States have now, not only the power, but the will to exert it.
The reasoning is short and conclusive; in the year 1783, when Great Britain apprehended Commercial Restrictions from the United States, she was disposed to concede and to accommodate. From the year 1783 to the year 1794, when she apprehended no Commercial Restrictions, she shewed no disposition to concede or to accommodate. In the year 1794, when alarming evidence was given of the danger of Commercial Restrictions, she did concede and accommodate.
If any thing can have weakened the operation of the proceedings above referred to on the British government, it must be the laboured and vehement attempts of their opponents to show, that the United States had little to demand, and every thing to dread, from Great Britain; that the commerce between the two countries was more essential to us, than to her; that our citizens would be less willing than her subjects to bear, and our government less able than hers to enforce, restrictions or interruptions of it. In a word, that we were more dependent on her, than she was on us; and, therefore, ought to court her not to withdraw from us her supplies, though chiefly luxuries, instead of threatening to withdraw from her our supplies, though mostly necessaries.
It is difficult to say, whether the indiscretion or the fallacy of such arguments be the more remarkable feature in them. All that can be hoped is, that an antidote to their mischievous tendency in Great Britain may be found in the consciousness there, of the errors on which they are founded, and the contempt which they will be known to have excited in this country.
2. The other cause will be, the posture into which Europe has been thrown, by the war with France, and particularly by the campaign of 1794. The combined armies have every where felt the superior valour, discipline, and resources of their republican enemies. Prussia, after heavy and perfidious draughts on the British treasury, has retired from the common standard, to contend with new dangers peculiar to herself. Austria, worn out in unavailing resistance, her arms disgraced, her treasure exhausted, and her vassals discontented, seeks her last consolation in the same source of British subsidy. The Dutch, instead of continuing their proportion of aids for the war, have their whole faculties turned over to France. Spain, with all her wealth and all her pride, is palsied in every nerve, and forced to the last resorts of royalty, to a reduction of salaries and pensions, and to the hoards of superstition. Great Britain herself has seen her military glory eclipsed, her projects confounded, her hopes blasted, her marine threatened, her resources overcharged, and her government in danger of losing its energy, by the despotic excesses into which it has been overstrained.
If, under such circumstances, she does not abandon herself to apathy and despair, it is because she finds her credit still alive, and in that credit sees some possibility of making terms with misfortune. But what is the basis of that credit? Her commerce. And what is the most valuable remnant of that resource? The commerce with the U. States. Will she risk this best part of her last resource, by persevering in her selfish and unjust treatment of the United States?
Time will give a final answer to this question. All that can be now pronounced is, that if, on the awful precipice to which G. Britain is driven, she will open neither her eyes to her danger, nor her heart to her duty, her character must be a greater contrast to the picture of it drawn by the opponents of the commercial measures, than could have easily been imagined. If, on the other hand, she should relent, and consult her reason, the change will be accounted for by her prospects on the other side of the atlantic, and the countenance exhibited on this; without supposing her character to vary, in a single feature, from the view of it entertained by the friends of such measures.
That the rising spirit of America, and the successes of France, will have been the real causes of any favorable terms obtained by the mission of Mr. Jay, cannot be controverted. Had the same forbearance, which was tried for ten years on the part of the United States, been continued; and had the combined powers proceeded in the victorious career which has signalized the French arms; under this reverse of circumstances, the most bigotted Englishman will be ashamed to say, that any relaxing change in the policy of his government, was to be hoped for by the United States.
Such are the reflections which occur on the supposition of a successful issue to the envoy-ship. Should it unhappily turn out, that neither the new countenance presented by America, nor the adverse fortunes of Great Britain, can bend the latter to a reasonable accommodation, it may be worth while to enquire, what will probably be the evidence furnished by the friends and adversaries of commercial measures, with respect to their comparative attachments to peace?
   When this was written, the result of Mr. Jay’s mission was wholly unknown.

If any regard be paid to consistency, those who opposed all such measures must be for an instant resort to arms. With them there was no alternative, but negociation or war. Their language was, let us try the former, but be prepared for the latter; if the olive branch fail, let the sword vindicate our rights, as it has vindicated the rights of other nations. A real war is both more honorable and more eligible than commercial regulations. In these G. B. is an overmatch for us.
On the other side, the friends of commercial measures, if consistent, will prefer these measures, as an intermediate experiment between negociation and war. They will persist in their language, that Great-Britain is more dependent on us, than we are on her; that this has ever been the American sentiment, and is the true basis of American policy; that war should not be resorted to, till every thing short of war has been tried; that if Great-Britain be invulnerable to our attacks, it is in her fleets and armies; that if the United States can bring her to reason at all, the surest as well as the cheapest means, will be a judicious system of commercial operations; that here the United States are unquestionably an overmatch for Great-Britain.
It must be the ardent prayer of all, that the occasion may not happen for such a test of the consistency and the disposition of those whose counsels were so materially different on the subject of a commercial vindication of our rights. Should it be otherwise ordained, the public judgment will pronounce on which side, the politics were most averse to war, and most anxious for every pacific effort, that might at the same time be an efficient one, in preference to that last and dreadful resort of injured nations.
There remain two subjects belonging to the session of Congress under review, on each of which some comments are made proper by the misrepresentations which have been propagated.
The first is, The naval armament.
The second, The new taxes then established.
As to the first, it appears from the debates and other accounts, to have been urged in favor of the measure, that six frigates of one hundred and eighty four guns, to be stationed at the mouth of the Mediterranean, would be sufficient to protect the American trade against the Algerine pirates, that such a force would not cost more than six hundred thousand dollars, including an out-fit of stores and provisions for six months, and might be built in time to take their station by July or August last; that the expence of this armament would be fully justified by the importance of our trade to the south of Europe; that without such a protection, the whole trade of the Atlantic would be exposed to depredation; nay, that the American coast might not escape the enterprising avarice of these roving Barbarians; that such an effort on the part of the United States, was particularly due to the unfortunate citizens already groaning in chains and pining in despair, as well as to those who might otherwise be involved in the same fate. Other considerations of less influence may have entered into the decision on the same side.
On the other side, it was said, that the force was insufficient for the object; that the expence would be greater than was estimated; that there was a limit to the expence, which could be afforded for the protection of any branch of trade; that the aggregate value of the annual trade, export and import to Spain and Portugal, appeared from authentic documents not to exceed three and an half millions of dollars,
   It appears by a late official document, that the amount of the trade since that period has considerably increased in value; but it may be remarked, that in the same ratio, the motives to renew the protection, have been strengthened in Portugal and Spain.
 that the profit only, on this amount, was to be compared with the expence of the frigates; that if the American vessels engaged in those channels, should give place to vessels at peace with Algiers, they would repair to the channels quitted by the latter vessels; so that it would be rather a change than a loss of employment; that the other distant branches of our trade, would be little affected and our own coast not at all; that the frigates, at so great a distance on a turbulent sea, would he exposed to dangers, as well as attended with expences, not to be calculated; and if stationed where intended, would leave our trade up the Mediterranean as unprotected as it is at present. That in addition to these considerations, the frigates would not be ready by the time stated, nor probably until the war, and the occasion would be over; that if the removal of the Portuguese squadron from the blockade really proceeded, as was alledged from Great-Britain, she would, under some pretext or other, contrive to defeat the object of the frigates; that if Great-Britain was not at the bottom of the measure, the interest which Portugal had in our trade, which supplies her with the necessaries of life, would soon restore the protection she had withdrawn; that it would be more effectual as well as cheaper, to concert arrangements with Portugal, by which the United States would be subjected to an equitable share only, instead of taking on themselves the whole of the burden; that as to our unfortunate citizens in captivity, the frigates could neither be in time nor of force, to relieve them; that money alone could do this, and that a sufficient sum ought to be provided for the purpose: that it was moreover to be considered, that if there were any disposition in Great-Britain, to he irritated into a war with us, or to seek an occasion for it; those, who on other questions had taken that ground of argument, ought to be particularly aware of danger, from the collision of naval armaments, within the sphere of British jealousy, and in the way perhaps of a favorite object.
No undue blame is meant to be thrown on those, who did not yield to this reasoning, however conclusive it may now appear. The vote in favor of the measure was indeed so checquered, that it cannot even be attributed to the influence of party. It is but justice, at the same time, to those who opposed the measure, to remark, that instead of the frigates being at their destined station in July or August last, the keel of one only was laid in December; the timber for the rest being then in the forest, and the whole of the present year stated to be necessary for their completion; that consequently it is nearly certain now, they will not be in service, before the war in Europe will be over,
   It may be added, that the original estimate and appropriation for the annual support of the frigates, was two hundred and forty-seven thousand, nine hundred dollars only; whereas the sum required at the last session, by the Secretary of War, for six months support, in the year 1795, is two hundred twenty-four thousand seven hundred and fifty-four dollars; making the annual support four hundred forty-nine thousand, five hundred and eight dollars.
 and that in the mean time it has turned out as was foretold, that Portugal has felt sufficient motives to renew the blockade; so that if the frigates had been adapted to the original object, they would not be required for it; more especially, as it has likewise turned out according to another anticipation, that money would alone be the agent for restoring the captive exiles to their freedom and their country.

It may possibly be said, that the frigates, though not necessary or proper for the service first contemplated, may usefully be applied to the security of our coasts, against Pirates, Privateers, and Smugglers. This is a distinct question. The sole and avowed object of the naval armament was the protection of our trade against the Algerines. To that object the force is appropriated by the law itself. The President can apply it to no other. If any other now presents itself, it may fairly be now discussed, but as it was not the object then, the measure cannot be tested by it now. If there be sufficient reasons of any sort for such a naval establishment, those who disapproved it for an impracticable and impolitic object, may with perfect consistency allow these reasons their full weight. It is much to be questioned, however, whether any good reason could be found for going on with the whole undertaking; besides, that in general the commencement of political measures under one pretext, and the prosecution of them under another, has always an aspect, that justifies circumspection if not suspicion.
With respect to the new taxes, the second remaining subject, a very brief explanation will be sufficient.
From a general view of the proceedings of Congress on this subject, it appears, that the advocates for the new taxes urged them. 1st. On the probability of a diminution of the import for 1794, as an effect of some of the questions agitated in Congress on the amount of exports from Great Britain to the United States. 2dly. On the probability of war with Great Britain, which would still further destroy the revenue, at the same time that it would beget an immense addition to the public expenditures. On the first of these points, those who did not concur in the new taxes, at least in all of them, denied the probability of any material diminution of the import without a war: On the other point, they denied any such probability of a war, as to require what was proposed; and in both these opinions, they have been justified by subsequent experience. War has not taken place, nor does it appear ever to have been meditated, unless in the event of subverting the French Republic, which was never probable; whilst the revenue from the import, instead of being diminished, has very considerably exceeded any former amount.
It will not be improper to remark, as a further elucidation of this subject. 1st. That most, if not all, who refused to concur in some of the new taxes as not justified by the occasion, actually concurred in others which were least objectionable, as an accommodating precaution against contingencies. 2d. That the objection to one of the taxes was its breach of the constitution; an objection insuperable in its nature, and which there is reason to believe, will be established by the judicial authority, if ever brought to that test; and that the objections to others were such as had always had weight with the most enlightened patriots of America. 3. That in the opinions of the most zealous patrons of new Ways and Means, the occasion, critical as they pressed it, did not ultimately justify all the taxes proposed. It appears in particular, that a bill imposing a variety of duties, mostly in the nature of stamp duties, into which, a duty on transfers of stock, had been inserted as an amendment, was in the last stage defeated, by those who had in general, urged the new taxes, and this very bill itself in the earlier stage of it.
These, with the preceding observations, on a very interesting period of Congressional history, will be left to the candid judgement of the public. Such as may not before have viewed the transactions of that period, through any other medium than the misrepresentations which have been circulated, will have an opportunity of doing justice to themselves, as well as to others. And no doubt can be entertained, that in this as in all other cases, it will be found, that truth, however, stifled or perverted for a time, will finally triumph in the detection of calumny, and in the contempt which awaits its authors.
